OPINION — AG — ** SUBSTITUTE TEACHERS — SALARY ** REGULAR SUBSTITUTE TEACHERS WHO ARE TEACHING IN EXCESS OF TWENTY (20) DAYS DURING A SCHOOL YEAR AND PURSUANT TO A WRITTEN CONTRACT ARE `NOT' REQUIRED TO BE PAID THE MINIMUM SALARIES AND INCREMENTS REQUIRED BY LAW TO BE PAID REGULAR CLASSROOM TEACHERS OF EQUIVALENT DEGREE AND EXPERIENCE WHERE THERE IS A REGULATION OR AGREEMENT PURSUANT TO 70 Ohio St. 6-105 [70-6-105] PROVIDING THAT LESS THAN SUCH MINIMUM BE PAID. (SALARY, PAYMENT, COMPENSATION, SICKNESS, SCHOOL BOARD) CITE: OPINION NO. 68-326 (JAMES R. BARNETT)